REVERSE the order granting the motion to dismiss AND
                    REMAND this matter to the district court for further proceedings
                    consistent with this order.'


                                                                                             J.



                                                                                             J.




                    CHERRY, J., concurring:
                                  For the reasons stated in the SFR Investments Pool 1, LLC v.
                    U.S. Bank, NA,      130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                    that respondent lost its lien priority by virtue of the homeowners
                    association's nonjudicial foreclosure sale. I recognize, however, that SFR
                    Investments    is now the controlling law and, thusly, concur in the
                    disposition of this appeal.



                                                                Cherry
                                                                      akarave
                    cc: Hon. Kathleen E. Delaney, District Judge
                         Law Offices of Michael F. Bohn, Ltd.
                         Wright, Finlay & Zak, LLP/Las Vegas
                         Tiffany & Bosco, P.A.
                         Eighth District Court Clerk


                          'The injunction imposed by our February 12, 2014, order is vacated.


SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    e(r)